Citation Nr: 0802947	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for bilateral 
hearing loss and tinnitus. 

In May 2007, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a July 2007 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned an initial 70 percent rating from 
September 26, 2003; an 80 percent rating from July 16, 2004; 
and a 100 percent rating with special monthly compensation 
based on deafness in both ears, from June 19, 2007.  

The Board finds that this determination constitutes a full 
award of the benefits sought on appeal with respect to the 
claim of service connection for bilateral hearing loss.  
Absent any indication that the veteran has appealed the 
downstream elements of the rating or effective date, such 
matters are not in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  Thus, the sole issue 
remaining on appeal is as set forth on the cover page of this 
decision.  

The Board notes that this case has been advanced on the 
docket based on the veteran's age, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to noise in service.
2.  The veteran has experienced intermittent ringing in his 
ears since service.

3.  The veteran's tinnitus is as likely as not the result of 
noise exposure in service or associated with his service-
connected noise-induced hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, tinnitus 
was incurred during active service or proximately due to or 
the result of his service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim. See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The veteran's service medical and personnel records are 
unavailable, having apparently been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  The 
veteran's DD Form 214 does not list a military occupational 
speciality, but notes that he completed training as a field 
wireman.  
In September 2003, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus.  The veteran indicated 
that he had received infantry training, as well as training 
as a field wireman.  He stated that during his period of 
active service, he worked with grenades, rocket launchers, 
bazookas, machine guns, carbines, and rifles.  He indicated 
that he had not had hearing loss or tinnitus prior to service 
and felt that his current hearing loss and tinnitus were due 
to his in-service acoustic trauma.  

In connection with his claim, the RO obtained VA and private 
clinical records, dated from April 1984 to May 2006.  These 
records show treatment for hearing loss.  

In June 2007, the veteran underwent VA medical examination in 
connection with his claims of service connection for hearing 
loss and tinnitus.  At the examination, the veteran reported 
loud noise exposure during service from bazookas, machine 
guns and rocket propelled grenades.  He indicated that he 
first noticed hearing difficulties in his 20's, shortly after 
service.  The veteran indicated that after his separation 
from service, he worked in a factory where he wore hearing 
protection and was not subject to loud noise.  He also denied 
recreational noise exposure.  The veteran also denied 
tinnitus.  Audiometric testing showed moderate to profound 
sensorineural hearing loss, bilaterally.  Speech 
discrimination was zero percent correct in the right ear and 
16 percent correct in the left ear.  The examiner concluded 
that the veteran's bilateral hearing loss was initially 
caused by acoustic trauma during service.  

In a July 2007 rating decision, the RO granted service 
connection for bilateral hearing loss.  An initial 70 percent 
rating was assigned from September 26, 2003; an 80 percent 
rating was assigned from July 16, 2004; and a 100 rating with 
special monthly compensation based on deafness in both ears 
was assigned from June 19, 2007.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

In this case, the RO has granted service connection for 
hearing loss based upon the VA examiner's June 2007 opinion 
that the veteran's hearing loss was due to exposure to 
acoustic trauma during service.  

The RO has denied service connection for tinnitus, noting 
that the veteran denied tinnitus at the July 2007 VA medical 
examination.  In pursuing his claim, however, the veteran has 
made repeated statements that he developed tinnitus as a 
result of acoustic trauma during service.  In January 2008 
arguments before the Board, the veteran's representative 
reiterated this fact, noting that the veteran wished to 
continue his claim of service for tinnitus based on exposure 
to acoustic trauma during service and/or secondary to his 
service-connected bilateral hearing loss.  

The Board finds the veteran's statements in this case are 
credible.  In addition, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  Moreover, the 
fact that the veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the medical evidence of record reflects that the 
veteran's hearing loss is noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Cha. 85, Inner Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of a VA medical examination report 
showing that the veteran denied experiencing tinnitus at the 
time of the examination.  Again, the veteran's service 
medical records are unavailable, through no fault of his own.  

The positive evidence of record consists of the fact that he 
is service-connected for bilateral hearing loss that has been 
etiologically linked to noise exposure during his active 
service and that he continues to assert that he has 
experienced tinnitus.  While the veteran may not have been 
experiencing tinnitus constantly since service, including at 
the time of his June 2007 VA medical examination, there Board 
finds that there is sufficient evidence upon which to 
conclude that he has experienced at least continued bouts of 
intermittent tinnitus since service.  

Thus, based on the veteran's statements, the VA examiner's 
report linking the veteran's hearing loss to service, and the 
provisions from The Merck Manual noted above, the Board 
concludes that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
In other words, the Board finds, based on this record, that 
the veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected 
noise-induced hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


